Order filed October 7, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                 NOS. 14-19-00721-CV and 14-19-00722-CV
                                  ____________

  IN RE THE WILLIAMS COMPANIES, INC., JOHN DEARBORN AND
                   DAVID CHAPPELL, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-53287

                                    ORDER

      Relators The Williams Companies, Inc., John Dearborn, and David Chappell
filed a motion asking our court for leave to file the following documents with our
court under seal: a Propylene Purchase and Sale Agreement (“PSA”) and a
Petrochemicals Diversification Program Application (“PDP Application”).
      Relators have not provided this court with a permanent sealing order from
the trial court that complies with the requirements of Rule 76a of the Texas Rules
of Civil Procedure that seals the PSA and the PDP Application. Among other
things, Rule 76a requires the sealing order to state “the specific reasons for finding
and concluding whether the showing required by paragraph 1, has been made; the
specific portions of court records which are to be sealed; and the time period for
which the sealed portions of the court records are to be sealed.” Tex. R. Civ. P.
76a(6). The February 9, 2017 Agreed Protective Order referenced by realtors in
their motion does not seal the PSA and the PDP Application and does not comply
with the above-stated requirements of Rule 76a.

      Further, Rule 76a(2)(a)(1) states “court records” means “(a) all documents of
any nature filed in connection with any matter before any civil court, except: (1)
documents filed with a court in camera, solely for the purpose of obtaining a
ruling on the discoverability of such documents.” Tex. R. Civ. P. 76a(2)(a)(1)
(emphasis added). It does not appear that relators submitted the PSA and PDP
Application to the trial court solely for the purpose of obtaining a ruling on the
discoverability of these documents; rather, it appears that relators submitted these
documents as evidence in support of their motion to dismiss and their motion to
strike. So, these documents appear to be “court records” to which the sealing
requirements of Rule 76a apply.

      Relators have until December 13, 2019, to supplement the mandamus record
with a copy of a permanent sealing order of the PSA and PDP Application that
complies with Rule 76a. Failure to do so will result in the denial of relators’
motion for leave to file the PSA and the PDP Application under seal, unless, before
that date, relators present briefing, with citations to authority, establishing a valid
legal basis on which this court may maintain these documents under seal without
an order showing the documents have been permanently sealed in accordance with
Rule 76a.

                                            PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.